Citation Nr: 0730793	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-34 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a skin disorder (herpes 
simplex virus (HSV)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

In April 2006 the Board reopened the skin disorder claim, on 
the basis of new and material evidence, and then remanded 
this claim to the RO, via the Appeals Management Center 
(AMC), for further development and consideration - including 
having the veteran examined for a medical nexus opinion 
concerning the cause of his HSV.  In that same decision, the 
Board denied his claims for service connection for a back 
disorder and for a rating higher than 50 percent for his 
already service-connected post-traumatic stress disorder 
(PTSD).

Upon receiving the case back from the AMC to adjudicate the 
lone remaining claim concerning the skin disorder, the Board 
decided in July 2007 to obtain a medical expert opinion from 
a dermatologist with the Veteran's Health Administration 
(VHA) concerning the current diagnosis and etiology of the 
skin disorder at issue.  The Board received this requested 
VHA opinion in August 2007.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claim has been obtained.

2.  The competent medical evidence of record indicates the 
herpes simplex outbreaks on the veteran's back and groin area 
(genitals) - though not those in his mouth, are recurrences 
of the infection he had while in the military.


CONCLUSION OF LAW

To the extent the veteran has HSV involving his back and 
groin area (genitals), it is the result of disease incurred 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance in 
developing their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Board is granting the veteran's skin disorder claim, so 
any concerns about whether there has been compliance with the 
notice and duty to assist provisions of the VCAA are 
inconsequential.  Cf. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary of VA not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  This is akin to the situation here inasmuch as the 
mere fact that the Board is granting the claim, in full, 
necessarily means no further notification or development of 
the claim is needed since the requested benefit is being 
granted, regardless.

Governing Statutes, Regulations, and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).



The residuals of venereal disease are not to be considered 
the result of willful misconduct [rather, in the line of 
duty].  Consideration of service connection for residuals of 
venereal disease as having been incurred in service, however, 
requires that the initial infection must have occurred during 
active service.  38 C.F.R. § 3.301(c)(1).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

The veteran's service medical records from May 1969 show he 
presented with a complaint of a rash in his groin.  He 
indicated a little penile blister had appeared approximately 
4 days earlier, and that he had had sexual intercourse a few 
days prior to that.  Physical examination revealed raised 
erythematous areas on the shaft of his penis with central 
ulceration and raised border that was nontender.  The 
diagnosis was chancroid, and he was treated with Gantrisin 
tablets for 14 days.

In July 1969 the veteran was treated by a private physician 
for suprapubic pain, which was diagnosed as herpes zoster.  
Another private physician treated him in June and July 1970 
for dried scattered scabs in his pubic area, which was 
diagnosed as herpes simplex and eczematous dermatitis.

The veteran had contemporaneously applied for VA benefits in 
July 1969, complaining of eruptions on his penis.  VA 
examination in December 1969 revealed no active pathology on 
his penis, which also was the case during a repeat 
examination nearly one year later - in October 1970.  The 
diagnosis was herpes simplex of the pubic area and penis, by 
history in remission.

VA outpatient records reflect that the veteran has reported 
blisters on his back since 1969.  Records from 2002 reflect 
complaints of a rash and pain in his legs, as well.  
A December 2002 dermatology consult reflects that he reported 
the eruptions as always occurring in the same place on his 
back.  The examining resident observed that the outbreak was 
not dermatomal, so it was unlikely to be herpes zoster.  
Further, the veteran's history was consistent with herpes 
simplex virus, but it was unusual for herpes simplex to 
recurrently erupt in multiple different locations.

As of 2006 the veteran was reporting lesions in his mouth, as 
well as along his back and sides at his belt line.  A VA 
examination in September 2006 revealed his oral mucosa to 
have two 1 to 2 cm pink papules on the right side of his 
pharynx.  There were no vesicles, and his neck had slight 
lymphadenopathy with positive tenderness to palpation.  There 
also was one 5 to 6 mm pink, slightly inflammatory papule on 
the left back.  The nurse practitioner (NP) diagnosed herpes 
simplex but neglected to indicate whether this condition 
affected the same area as that noted when the veteran was in 
the military and shortly after his discharge.  So there was a 
request for further comment.

In a November 2006 addendum, the NP reiterated that the 
veteran's diagnosis is herpes simplex.  This examiner 
concluded it is at least as likely as not that the veteran's 
current complaint of blisters/herpes simplex virus (HSV) to 
the back/groin area (history of chancroid) is related to the 
outbreak that was incurred in the military.  In discussing 
the basis of the opinion, the examiner indicated HSV lesions 
live on the infected nerve root causing outbreaks in those 
areas only.  This examiner went on to indicate that it 
(referring to the virus) can live dormant for many years and 
to many individuals never be bothersome.  However, when the 
virus does become active, and it does in some patients more 
than others, it affects the nerve root in that area that has 
been infected only.  Therefore, the veteran's complaints of 
back blisters may likely or at least as likely as not have 
blisters in the same area that the original infection 
occurred.

As mentioned, the Board obtained the additional VHA medical 
expert opinion in August 2007.  The commenting physician, a 
dermatologist, prefaced his opinion by acknowledging at the 
outset that it was based on descriptions in the veteran's 
chart, noting the veteran was not physically examined by him 
and that one can never say for certain what the veteran has 
or has had unless one has seen him personally at the time of 
an outbreak.  Still, this dermatologist noted that the 
initial clinical presentation, along with a report of sexual 
contact a few days prior, does fit a herpes diagnosis.  He 
also noted that the post-service infections were consistent 
with recurrent herpes simplex at the site of the infection.  
Discussing the pathogenesis of the disease, this 
dermatologist noted that the virus replicates at the site of 
the infection before traveling by retrograde axagonal flow to 
the dorsal root ganglia (nerves), and establishes latency 
until reactivation.  Based on this, he explained that 
outbreaks are recurrent in the original site of the 
infection.

With respect to the veteran's back blister outbreaks, this 
dermatologist noted they are consistent with herpes simplex 
outbreaks.  This physician then stated that it also is as 
likely as not that those outbreaks on the back are related to 
the genital outbreaks that had their onset during military 
service.  He indicated this could have been incurred at the 
same time as the genital herpes, or as the result of self-
inoculation at a time subsequent.

Addressing the lesions in the veteran's mouth, however, this 
dermatologist indicated they could be herpetic lesions or 
could be a number of other dermatologic conditions, i.e., 
aphthous ulcers, lichen planus, etc.  He said herpetic 
lesions in the mouth are often caused by HSV-1, whereas 
genital herpetic lesions are often caused by HSV-2.  So, 
according to this dermatologist, it would be difficult to 
make a connection between the oral lesions and the originally 
acquired genital lesions.



The November 2006 VA compensation examiner's addendum 
opinion, as well as the even more recently obtained August 
2007 VHA dermatologist's expert opinion, indicates the herpes 
simplex outbreaks on the veteran's back and groin area 
(genitals) - though not those in his mouth, are recurrences 
of the infection he had while in the military.  So service 
connection is warranted.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Although, in response to the VHA dermatologist's August 2007 
expert opinion, the veteran's representative argues in an 
August 2007 brief that service connection is also warranted 
for the herpetic lesions in the veteran's mouth, there simply 
is insufficient medical evidence to support making this 
additional grant.  Nothing in the file shows either the 
veteran or his representative has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion needed to make this determination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, these 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The veteran's representative reasoned that, since the VHA 
dermatologist indicated it is just as likely as not the 
veteran may have at some point touched his back to spread the 
infection from his genitals - where it originated, the same 
could have occurred to his mouth, such as if he had not 
washed his hands.  And in further support of this argument, 
the representative reiterated the VHA dermatologist did not 
actually examine the veteran - including, admittedly, during 
an outbreak, so as to permit him to make such a critical 
distinction.  But keep in mind, while all of that is indeed 
true, the VHA dermatologist presumably considered this 
additional possibility of transmission of the virus from the 
genitals to the mouth, like he did with the back, yet he 
ultimately pointed out that herpetic lesions in the mouth 
were distinguishable from those on the back because the ones 
in the mouth were generally caused by HSV-1, as opposed to 
the HSV-2 originating in the genitals.
Consequently, he determined there was medical reason to 
conclude the lesions in the mouth were unrelated to those 
originating in the genital area.  And, as mentioned, there is 
no countervailing medical evidence suggesting otherwise, 
in turn meaning the preponderance of the evidence is against 
the claim to the extent it concerns the lesions in the mouth, 
specifically.  Moreover, when, as here, the preponderance of 
the evidence is unfavorable, the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102; see also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996)..


ORDER

Service connection for a skin disorder (specifically, HSV 
affecting the genitals and back) is granted.  However, to the 
extent the veteran is also claiming entitlement to service 
connection for HSV involving his mouth, his claim is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


